Case 8:18-cv-03491-TDC Document 18 Filed 02/26/19 Page 1 of 2

SAl\/IUEL I. WHITE, P.C.

ATTORNEYS AND COUNSELORS AT LAW
Maryland, Virginia, West Virginia, and Washington DC

611Rockville Pike, Suite100
ROCKVILLE, MARYLAND

PHONE (301) 804-~3400
FAX (301) 838-1954

February 2 6 , 2 019
Robert H. Hillman, Esquire
Direct Dial (301) 804-3385

Email: rhillman@siwpc.com

Hon. Theodore D. Chuang

Judge United States District Court

for the District of Maryland

Federal Courthouse

Greenbelt Division

6500 Cherrywood Lane

Greenbelt, l\/ID 20770
RE: McCray v Samuel 1 th`te PC et al
Civil Action No 8218 cv O349l-TDC-GLS
Our File: Pl\/l 1.01273/4663

Dear Judge Chuang:

In furtherance of your Oi'der of February l9, 2019 (ECF No. 17), l initially apologize for
not first making my request if my intent to file preliminary motions prior to filing the motions l
did (ECF Nos 13 and 16) in the instant matter. l candidly misread the docket entry.

ln this regard, the Defendants in the case wish to file their respective Motion to Dismiss,
or in the alternative, for Summary Judgment, as well as the individuals Motion to Quash Service
of Process on the individually named defendants As the Defendants have already filed same l
was Wondering if the Defendants for judicial economy may merely request the Court to have the
l\/lotions, as filed reconsidered.. lf not l am happy to refile same.

Secondly, the Court should be aware that the Defendants do not object to the matter
being heard by a Magistrate Judge and filed their consent to same.

Finally, l thought that the Coui't should be aware that Magistrate Judge A David
Copperthite issued an Ordei' granting Summary Judgment in the companion case referenced in
Motion to Dismiss on February 26, 2019. Renee McCray v Samuel I White PC et al, ADC-l3-
1518. That case involves the same foreclosure transaction as in this case. The difference is that
this case involves the actual foreclosure sale and only 2 of the named trustees are named as
defendants and the remainder, besides myself, are employees of the Defendant Samuel l White P
C. As a result of that ruling, based upon res judicata, l believe that the Plaintiff’s case may now
be moot. For your convenience l am enclosing a copy of the Courts Memorandum opinion and

 

 

 

 

Case 8:18-cv-03491-TDC Document 18 Filed 02/26/19 Page 2 of 2

RE:
Tuesday, February 26, 2019

Order.

l look forward to the telephone conference on March 7th so we can get some clarity in this
case on how to proceed.

Thanking you in advance for your courtesy, l remain,

Respectfully:

f SXMp§L!l wHITE, PC

,»‘/h

  
   

f

j Robert H. Hillman
RHH:ee

Enclosures: As stated
Cc: Parties of record

22ee/L:\261\00037 Williams\2016 Federal Action\Court.lt Courtesy Copy of Opp to Inj.doc/February 26, 2019

 

 

 

 

